Citation Nr: 1338606	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas 


THE ISSUES

1.  Entitlement to service connection for hallux valgus.

2.  Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO, among other things, denied entitlement to service connection for hallux valgus and hammertoes.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In December 2008, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record in the VBMS file, annexed to a copy of the June 2009 Board remand.

In June 2009 and November 2011, the Board remanded the claims for additional development.

This appeal is REMANDED to the RO through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its prior remands, the Board has found the examinations and opinions as to the hallux valgus and hammertoes inadequate to decide the claims.  For this same reason, the claims must again be remanded.

As noted in the prior remands, the Veteran's October 1971 enlistment examination report shows that he had first degree pes planus.  In June 2007, a VA examiner opined that the Veteran's flexible pes planus progressed to the hallux valgus deformity.  The opinion was ambiguous, however, because the examiner did not indicate when the progression had taken place and later wrote that it was unlikely that the Veteran's walking barefoot aboard ship had resulted in aggravation of his pes planus and subsequent hallux valgus.  The July 2012 VA examiner diagnosed hallux valgus but did not opine as to its etiology.

The Board therefore instructed in its July 2013 remand that a new examination take place and that an opinion be given as to whether hallux valgus is related to the Veteran's service, to include the symptoms he reported therein, and that the examiner "should specifically comment on the VA examiner's opinion in June 2007 that the Veteran's flexible pes planus has resulted in progressing to the hallux valgus deformity."  As noted by the Veteran's representative in the November 2013 informal hearing presentation, the August 2013 VA examiner did not address the June 2007 opinion in the rationale section of his opinion indicating that the Veteran's hallux valgus was not related to service.  Consequently, in order to ensure compliance with its prior remand instruction and ensure that medical opinion evidence is adequate to decide the claim, the Board will remand the claim for an additional opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As to hammertoes, in an October 2009 statement, Dr. Rowlett, a podiatrist, stated that judging by the extent of the Veteran's hammertoes, it was plausible that they were due to his wearing combat boots and running in service.  In addition, various VA outpatient records, to include in January 2005, December 2005, May 2006 and February 2007, reflect diagnoses of hammertoes.  However, on the July 2012 VA examination, the examiner declined to diagnose hammertoes.

The Board remanded for an opinion as to whether the Veteran has hammertoes and the August 2013 VA examiner specifically found that he did not, based on examination and X-ray findings.  Given the holding of the Court in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met even if the disability resolves prior to the Board's adjudication of the claim, another remand is required to determine whether the diagnoses since the filing of the claim in November 2006 were accurate and valid and the disability subsequently resolved, or whether the prior diagnoses were inaccurate.  The Court has held that such a retrospective medical opinion may be requested in certain circumstances and the Board finds that this is one such situation.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a physician as to the etiology of the Veteran's hallux valgus and hammertoes.  The claims file should be made available to the physician, whether in paper or paperless format, and the physician should review the claims file, and so indicate, prior to offering his opinions. 

As to the hallux valgus, the physician should indicate whether it is at least as likely as not (50 percent probability or more) related to service, to include all symptoms, treatment, and injuries reported by the Veteran in service.  Most importantly, the physician should specifically address the June 2007 VA examiner's opinion "that the Veteran's flexible pes planus has resulted in progressing to the hallux valgus deformity."

As to the hammertoes, the physician should indicate whether the prior diagnoses of hammertoes, to include in January 2005, December 2005, May 2006 and February 2007, were accurate and valid and the disability subsequently resolved, or whether the prior diagnoses were inaccurate.

A complete rationale should accompany each opinion provided.

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for hallux valgus and hammertoes.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

